Citation Nr: 0917791	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from May 1942 to 
October 1944.  The Veteran died in May 2005.  The appellant 
is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2006 rating decision issued 
by the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for service connection for the Veteran's 
cause of death.  

In September 2007, the Board also denied the claim.  The 
appellant appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2008 Order, the Court granted the parties' Joint Motion for 
Remand (joint motion) and vacated the Board's September 2007 
decision, remanding the case to the Board for action 
consistent with the joint motion.  The case now is before the 
Board for further appellate review.

In April 2009, the appellant submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  In May 2009, the appellant's representative 
filed a motion for good cause to accept the additional 
evidence received beyond the 90-day period, along with a 
waiver of RO jurisdiction for this evidence.  Good cause 
having been shown, the Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).




FINDINGS OF FACT

1.  The Veteran died in May 2005.  The Veteran's death 
certificate listed the immediate cause of his death as colon 
cancer and underlying causes as lung cancer and hypertension; 
anxiety disorder was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

2.  At the time of his death, the Veteran was service-
connected for conversion reaction (rated as 30 percent 
disabling) and a disfiguring scar of the face and lips (rated 
as 30 percent disabling).

3.  Colon cancer began many years after service, was not the 
result of service or any incident of service, and was not 
shown to be secondary to the Veteran's service-connected 
conversion reaction (anxiety disorder); and the most 
probative medical evidence of record weighs against the claim 
as it fails to show that the Veteran's service-connected 
anxiety disorder caused or contributed to the Veteran's 
death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008) include 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  As interpreted by the Court, VA's duties to notify 
and assist have been fulfilled.  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VA's notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Regarding the claim for service connection for the cause of 
the Veteran's death, in an October 2005 pre-rating letter the 
RO provided notice to the appellant describing what 
information and evidence was needed to substantiate the claim 
for service connection for the cause of the Veteran's death, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to advise VA of and to submit any 
further evidence in her possession that is relevant to the 
claim.  After issuance of the notice and an opportunity for 
the appellant to respond, the claim was adjudicated in the 
March 2006 rating decision now on appeal.  Thus, the October 
2005 letter met the VCAA's content of notice and timing of 
notice requirements then in existence.  Following a May 2006 
notice of disagreement (NOD), the claim was reviewed and a 
statement of the case was issued in February 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

As noted above, the appellant was notified of the evidence 
and information required to substantiate a DIC claim based on 
previously service-connected disability in correspondence 
dated in October 2005.  To the extent that the RO notice was 
not fully compliant with Hupp, any such error is harmless.  
See Shinseki v. Sanders, No. 07-1209, --- S. Ct. ---, 2009 WL 
1045952 (U.S. Apr. 21, 2009).  Specifically, the record 
reflects that "any defect was cured by actual knowledge on 
the part of the claimant" because the statements of the 
appellant and her representative throughout the appeal 
reflect that she understood the elements required to 
substantiate a claim for service connection for the Veteran's 
cause of death.  Id.  Statements of the appellant and her 
representative, to include the September 2005 claim, May 2006 
NOD, February 2007 substantive appeal, and additional 
statements received in July and August 2007 and April 2009 
indicate that both the appellant and her representative are 
clearly aware that the Veteran was service connected for 
conversion reaction or anxiety disorder and of the evidence 
and information required to substantiate a DIC claim based on 
a theory of contributory causation.  These documents include 
the appellant's continued assertions that the Veteran's 
service-connected anxiety disorder was a contributory cause 
of his death from colon cancer.  Neither she nor her 
representative has asserted that the Veteran's other service-
connected disability (facial scarring) or another nonservice-
connected disability that was incurred in or otherwise 
related to the Veteran's period of active duty led to or 
contributed to his demise.  As such, the record reflects that 
the appellant and her representative had actual knowledge of 
the information and evidence needed to substantiate her claim 
for service connection for the cause of the Veteran's death.

Although the appellant was not provided notice regarding 
assignment of an effective date (in the event that the claim 
was granted), the Board's decision herein denies the claim 
for service connection for the cause of the Veteran's death.  
As no effective date is being, or is to be assigned, there is 
no possibility of prejudice to the appellant under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records and post-service private 
medical records, three death certificates, and six articles 
from medical journals, a private physician's opinions, and a 
December 2006 VA opinion as to the alleged relationship 
between the Veteran's service-connected disability (anxiety 
disorder) and his death.  Furthermore, the appellant has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter decided 
herein on appeal, at this juncture.  See Mayfield II, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including psychoses, malignant 
tumors, and/or cardiovascular-renal disease (including 
hypertension), may be presumed to have been incurred in or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  
See 38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 
3.309(a) (2008).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  To constitute the principal cause of 
death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

Preliminary Matter - Probative Value of the Death 
Certificates

As a preliminary matter, the Board addresses the Court's 
December 2008 Order, remanding the case to the Board for 
failing to articulate with reasonable clarity its reasons or 
bases for determining that an original death certificate 
received in July 2005 held more probative value than an 
amended death certificate received in September 2005 in the 
Board's September 2007 decision.  The Board was instructed to 
address whether an official amended document vitiates any 
legal effect the original document may have, or what impact, 
if any, it would have on the weight assigned to the evidence 
under South Carolina state law.

After a careful review of the original death certificate, the 
amended death certificate, and a true, certified, original 
death certificate issued in October 2008 and received by the 
Board in April 2009 (the certified death certificate), the 
Board finds no basis for doubting or discrediting the 
probative value of any of the death certificates.  The 
original death certificate appears to be a photocopy that was 
printed on paper with the watermark "unauthorized copy" and 
was notarized as a "copy of the record [on] file in the 
Newberry County Health Department."  In Part I of the 
certificate the immediate cause of death was listed as colon 
cancer, and underlying causes were listed as lung cancer and 
hypertension.  In Part II of the certificate, the certifier 
is instructed to enter "other significant conditions 
contributing to death but not resulting in the underlying 
cause given in Part I" (emphasis in original); this line was 
left blank.

The amended death certificate bears the same notary seal as 
the original and is date-stamped in September 2005.  The seal 
contains a barely-palpable raised stamp.  Part II of this 
amended certificate lists "anxiety disorder" as a 
significant condition contributing to death.

The certified death certificate issued in October 2008 is 
printed on original letterhead paper with an engraved border 
and bears the seals of the State of South Carolina and the 
Department of Health and Environmental Control.  Parts I and 
II are identical to the amended death certificate received in 
September 2005.  On line 45 of the certificate, which 
contains the signature of the certifier, Dr. J. S., a 
coroner, "dhec 627 sb 08-08-05 per Cor. [J. S.]" has been 
added.

Again, the Board finds each of the death certificates 
submitted by the appellant to be of equal probative value.  
All three death certificates reflect that an autopsy was not 
performed.  The Board further finds that changes on the 
amended and certified death certificates in no way diminish 
the probative value of either document because the amended 
certificate bears a raised notary seal indicating that it is 
a copy of the record on file with the health department, and 
the certified death certificate is an original record bearing 
the state seal and issuing agency logo.  Accordingly, the 
Board does not address the issue of state law identified in 
the Court's Order for Remand because that matter is moot.  
Similarly, because the Board finds no basis to doubt the 
credibility of any of the death certificates, the decision 
below refers to them collectively as the "death 
certificate," which includes the reference to anxiety 
disorder.

Claim - Service Connection for the Veteran's Cause of Death

Service treatment records reflect that the Veteran complained 
of back and leg pain after a May 1944 parachute jump.  A 
final summary report from September 1944 (based on the 
Veteran's reported 2 years and 4 months of service) showed 
that the Veteran was admitted to the hospital following a 
parachute jump where he complained of extreme back pain.  He 
was ambulatory for three days, but then began having 
difficulty moving his left arm and leg and remained in this 
condition for over a month.  A clinical record brief, dated 
in October 1944, listed a final diagnosis of psychoneurosis, 
mixed type, severe, manifested by tension, anxiety, 
instability, photophobia, and pain in the back and legs, 
without organic basis.  The Veteran did not believe he was 
able to continue with military service; he was separated in 
October 1944.  Additional service treatment records did not 
reflect complaints or diagnoses of a psychosis, or of any 
colon, pulmonary, or cardiovascular abnormalities.  There is, 
however, a report of gastrointestinal upset in 1944 that 
lasted one week.

The Veteran's record of separation from service reveals that 
he was found unfit for military service because of 
psychoneurosis, mixed type, severe, manifested by tension, 
anxiety, instability, photophobia, and pain in the back and 
legs without organic basis.  It also noted that his service 
records did not show participation in action or in battles.

Following service, the Veteran was granted service connection 
for psychoneurosis, mixed type, with pain in back and legs 
and for disfiguring scar of face and lips and assigned 
separate initial disability ratings of 30 percent, each 
effective from October 1944.  VA examination reports dated in 
October 1947, January 1948, and January 1953 listed diagnoses 
of hysteria with back and leg pain and upset stomach, anxiety 
reaction, and severe conversion reaction with many anxiety 
features, respectively.  

In a private treatment note from J. P., M.D., dated in 
December 2004, it was noted that his oncologist, Dr. S. had 
the Veteran on weekly chemotherapy and indicated that his 
liver and lungs were effected by the colon cancer that had 
recurred.  Dr. J. P. reported that the prognosis was very 
poor long term.  In a treatment note dated later that month, 
the appellant reported that the Veteran was disoriented, 
thinking someone was trying to get into the house.  In a 
treatment note dated in January 2005, a referral was made to 
Palmetto Health Homecare Hospice (Palmetto Hospice or 
hospice).

A Palmetto Hospice note dated in March 2005 shows that the 
Veteran reportedly denied any pain and indicated that his 
medications brought it to a comfortable level.  It also 
reflects that the Veteran relived war events, spoke out about 
them abruptly during non-related conversation, and reported 
having bad dreams about combat.  The appellant stated that he 
frequently woke during the night from nightmares of combat.  
Two weeks later, the hospice nurse again noted that the 
Veteran referred back to combat situations inappropriately 
during the course of an interview while discussing his 
physical assessment.  In a hospice note dated in April 2005, 
the appellant reported that the Veteran's intake by mouth was 
declining, and his agitation and belligerent behavior was 
increasing.  Medication to control pain included duragesic 25 
[mcg].  

A mid-day hospice note dated on May 3, 2005 reflects that the 
Veteran was hallucinating, and medication to control pain 
included duragesic 50 [mcg].  An evening hospice note the 
same day shows that the appellant stated that the Veteran had 
removed his clothes, and she could not do anything to help 
him.  The appellant indicated that she contacted the EMS and 
wanted the Veteran transported to the hospital and sedated.

In a noncriminal incident report dated May 3, 2005, the 
appellant called for the EMS and the police due to the 
Veteran's reported irrational behavior.  He was taken to the 
emergency room by ambulance.

In a treatment note dated May 4, 2005, the hospice nurse 
indicated that the Veteran remained agitated, confused, 
verbally abusive at times, and complained of shoulder pain.  
He requested increased duragesic and morphine sulphate 
immediate release (MSIR) for breakthrough pain, and the 
requested prescriptions were written.  In a hospice note 
dated May 5, 2005, pain medication included duragesic 100 mcg 
and MSIR 15 mg, and an increase in hallucinations and 
confusion was noted.  In a hospice note dated May 14, 2005, 
the Veteran's reported symptoms included increased 
restlessness, paranoia, and confusion, believing that people 
were trying to kill him when they offered food or 
medications.  Pain medications included duragesic 150 [mcg] 
and MSIR 15 mg.  It was also noted that he had increased 
anxiety from caregiver burden.  On May 18, 2005, it was noted 
that the Veteran appeared very confused and combative with 
his wife, and it appeared that he did not recognize her. 

In a noncriminal incident report dated May 21, 2005, the 
appellant called, stating that her husband was terminally ill 
with cancer and was acting in an uncontrollable manner.  He 
was transported to the hospital. 

In a hospice note dated on May 21, the appellant stated that 
the Veteran was trying to kill her and that he was 
transported to the emergency room.  It was noted that his 
confusion escalated at home.  The plan indicated that his 
duragesic patch would not be replaced, and he was started on 
methadone and Haldol.  A social work note from the same day 
documented that the Veteran's physician, Dr. M. D. suggested 
several medication changes to help control the Veteran's 
behavior.

Private treatment records from Newberry County Memorial 
Hospital document the Veteran's final care from May 21 until 
his death on May 31, 2005.  Admitting diagnoses included 
delirium, lung cancer, colon cancer, and chronic obstructive 
pulmonary disease (COPD).  In a psychiatric consultation 
report dated May 21, the psychiatrist explained that the 
Veteran had been admitted due to agitation, probably the 
result of delirium caused by narcotic analgesics.  The 
diagnosis was delirium, possibly due to pain medications.  
The psychiatrist noted that it is very common to have 
presentation of delirium with narcotic pain management.  On 
the same day, the Veteran's treating physician, Dr. M. D. 
indicated that the Veteran was having problems with the dose 
of narcotic causing delirium, particularly metabolites of 
Morphine.  Accordingly, the plan was to withdraw the narcotic 
and to rely on Methadone and Haldol.

A treatment note dated May 25 indicated that the narcotic 
effect of delirium appeared to be subsiding.  A treatment 
note for the next day reflected that he was alert and 
cooperative.  A treatment note at the end of the month showed 
that the Veteran died of lung cancer.  In a death summary 
dated in July 2005, Dr. D. M. indicated that the Veteran 
expired from complications arising from his colon cancer and 
lung cancer, both primaries, and noted that he was admitted 
to the hospital with delirium.  

As noted above, the Veteran's death certificate listed the 
immediate cause of death as colon cancer, underlying causes 
as lung cancer and hypertension, and the other significant 
condition contributing to death but not resulting in the 
underlying cause as anxiety disorder.  No autopsy was 
performed.

In a statement from Dr. M. D. dated in April 2006, he 
reported that he had treated the Veteran for end-of-life care 
after he had come to the hospice setting with colon cancer 
and lung cancer and was admitted for compassionate care after 
developing acute delirium at home.  He opined that 
"certainly some of his difficulties with the delirium could 
very well have been related to his posttraumatic stress 
disorder [PTSD] which came from his days in the Airborne 
Service.  Certainly, his admission was brought about by this 
kind of problem."

In a statement from Dr. M. D. dated in October 2006, he 
reported that the Veteran had some posttraumatic stress 
features during his life, and at the end of his life had some 
significant problems with delirium related to medication for 
his multiple cancers.  He opined that this was adversely 
influenced by his posttraumatic stress syndrome, which 
contributed to his necessitating skilled care to help with 
his end-of-life care.

In a VA medical opinion dated in December 2006, a VA 
physician noted the causes of death and contributing 
condition listed on the Veteran's death certificate, his 
service-connected conversion disorder, his hospice care for 
metastatic cancer, and his narcotic and psychotropic 
medications to treat chronic pain associated with metastatic 
cancer, in addition to significant episodes of delirium prior 
to his death.  He opined that the Veteran's service-connected 
conversion reaction was less likely as not a contributing 
factor or cause of death.  He reasoned that based on a review 
of the claims file, the Veteran's death from metastatic 
cancer was imminent, and the numerous medications that he was 
on, in addition to the burden of having metastatic disease, 
most likely contributed to his delirium.  He added that the 
delirium in and of itself did not hasten or cause his death.

In April 2009, the appellant submitted a written statement 
and six articles from medical journals that related to 
anxiety disorder as (1) a cause for hypertension, (2) a 
factor increasing the severity of hypertension, and (3) a 
factor worsening chronic illnesses including cancers such as 
colon cancer and lung cancer.  She stated that she overheard 
a hospice worker telling her husband to stop talking about 
the war because it caused his blood pressure to increase.

The appellant and her representative contend that the 
Veteran's service-connected anxiety disorder was a 
contributory cause of his death, stating that his mental 
instability and delirium hastened his death because doctors 
could not stabilize the condition.  She also asserts that his 
anxiety disorder caused or worsened his delirium, and 
delirium contributed to his cause of death.  Further, while 
the appellant acknowledged that the Veteran did not 
experience combat, she stated that the Veteran saw his 
friend, S. C., killed in action by Germans in early June 
1944.  She believed that the Veteran was reliving this and 
other World War II events during his last days.  

The appellant does not contend, nor is there a factual basis 
in the record, that a psychosis, colon cancer, lung cancer, 
or hypertension were incurred during service, or were 
manifested as a chronic disease(s) within a year after his 
discharge from service in 1944.  Service treatment records 
show no findings of a psychosis or of chronic colon, 
pulmonary, or cardiovascular problems.  Post-service medical 
evidence of record first shows findings of colon cancer, lung 
cancer, and hypertension in 2005, many years after the 
Veteran's separation from active service.  Thus, there is no 
basis upon which to conclude that the Veteran's colon cancer, 
lung cancer, or hypertension was incurred in or aggravated 
during military service, including on a presumptive basis.  
During his lifetime, the Veteran was not diagnosed with a 
psychosis.  Thus, service connection for death due to a 
disease warranting service connection on a presumptive basis 
is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Rather, the appellant and her representative contend that the 
Veteran's service-connected anxiety disorder was a 
contributory cause of his death.

In this case, it is uncontroverted that the Veteran's anxiety 
disorder was rated as 30 percent disabling at the time of his 
death.  Post-service private medical evidence also clearly 
shows that the Veteran was provided palliative care for his 
cancer and medical and skilled care for delirium immediately 
preceding his death.  The Board observes that the only 
medical evidence that indicates that his service-connected 
anxiety disorder contributed to his death from colon cancer 
is the death certificate certified by the coroner.  The Board 
notes, however, that the conclusion that anxiety disorder 
contributed to death is unsupported by the contemporaneous 
medical evidence of record.  Notably, the only reference to 
anxiety in the month preceding the Veteran's death is a note 
on May 14, which described increased anxiety from caregiver 
burden.  

Moreover, the death certificate lists the appellant as the 
coroner's informant, and there is no evidence that the 
coroner's medical opinion was based on a review of the 
contemporaneous medical records.  Therefore, the coroner's 
medical opinion as it pertains to anxiety disorder as a 
contributory cause of death has diminished probative value 
because it is unsupported by the medical evidence of record 
and appears to be based on a history provided solely by the 
appellant.  See Black v. Brown, 5 Vet. App. 177 (1993) (an 
opinion that is based on history furnished by the appellant 
that is unsupported by clinical evidence is not probative); 
Wood v. Derwinski, 1 Vet. App. 190, 191-92 (1991) (an opinion 
may be discounted if it materially relies on a layperson's 
unsupported history as the premise for the opinion).  

The Veteran's private physician, Dr. M. D., also provided 
opinions regarding the Veteran's cause of death and 
contributing factors.  On May 21, Dr. M. D. noted that the 
Veteran was admitted to the hospital with delirium caused by 
the dose of narcotic, particularly metabolites of morphine.  
This conclusion about the Veteran's psychiatric condition 
prior to his death (delirium) and its cause (the dose of 
narcotic medication) was echoed by a psychiatrist on the same 
day and supported by private treatment records from the 
Palmetto Hospice, which showed a correlation from April 2005 
to May 18 between the increases in the dose of the Veteran's 
duragesic patch and increases in hallucinations and 
confusion.  The psychiatrist also explained that delirium was 
common with narcotic pain management.  In a death summary 
dated in July 2005, Dr. M. D. reported that the Veteran 
expired from complications arising from colon cancer and lung 
cancer, which were both primary causes.  He noted that he was 
admitted for delirium.  These conclusions were supported by 
the contemporaneous medical evidence; therefore, the July 
2005 death summary from Dr. M. D. is persuasive because it is 
consistent with the medical records.  

Dr. M. D. provided two additional medical opinions regarding 
contributory causes of death.  In April 2006, he stated that 
some of the Veteran's difficulties with delirium could very 
well have been related to his posttraumatic stress disorder 
(PTSD), which came from his days in the Airborne Service.  In 
October 2006, he indicated that at the end of his life, the 
Veteran had some significant problems with delirium related 
to medication for his multiple cancers.  He added that this 
was adversely influenced by his posttraumatic stress 
syndrome.  Here, Dr. M. D.'s opinions are not medically and 
factually supported.  In fact, this physician's 2006 opinions 
appear to be based solely on a desire to help the Veteran's 
widow, the appellant.  The Board points out that the medical 
evidence of record fails to show that the Veteran was 
diagnosed with, or treated for, PTSD at any time.  Moreover, 
the Veteran's military records reflect that he did not engage 
in combat, and his service treatment records show that he was 
hospitalized in early June 1944 when his friend was killed in 
action.  The Court has held that a bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  Thus, the probative value of a medical 
opinion is significantly lessened to the extent it is based 
on an inaccurate factual premise, and a medical opinion based 
on an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Therefore, 
because the record contains no evidence that the Veteran was 
ever diagnosed with PTSD, along with the facts that 
Dr. M. D.'s 2006 medical opinions conflict with his own July 
2005 death summary report and end-of-life treatment records, 
these private medical opinions are not accorded any great 
probative weight.    

The Board also points out that the fact that this private 
physician may have treated the Veteran on a regular basis-
without more-does not add significantly to the probative 
value of the 2006 opinions.  The Court has expressly declined 
to adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See, 
e.g., Winsett v. West 11 Vet. App. 420 (1998).

By contrast, the Board finds more probative the medical 
opinion of a VA physician, who reviewed the claims file, 
which contained the end-of-life treatment records.  In a 
December 2006 VA medical opinion, a VA physician opined that 
the Veteran's service-connected conversion reaction or 
anxiety disorder was less likely as not a contributing factor 
or cause of his death.  He reasoned that the Veteran's death 
from metastatic cancer was imminent, and the numerous 
medications that he was on, in addition to the burden of 
having metastatic disease, most likely contributed to his 
delirium.  This opinion was further supported by his review 
of the claims file, citing records that the Veteran was in 
the hospice program due to his cancer, was being treated with 
narcotic and psychotropic medications, and was being followed 
by a psychiatrist for significant episodes of delirium.  The 
Board finds that the December 2006 VA medical opinion is 
persuasive because it was based on a review of the claims 
file and contemporaneous medical evidence, which supported 
the VA physician's medical rationale.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a 
medical opinion.)  Furthermore, the medical records 
themselves provide persuasive evidence that the Veteran's 
service-connected anxiety disorder did not contribute to his 
cause of death, even though it is listed on his death 
certificate.  Rather, the records clearly show that the 
Veteran experienced delirium as a result of narcotic pain 
medication, and that the delirium subsided prior to his 
death.  Also, in December 2004, Dr. J. P. reported that the 
Veteran's prognosis was very poor long term.  Accordingly, 
the appellant's claim for service connection for the 
Veteran's cause of death must be denied.

The Board also notes that the Veteran's service treatment 
records show no findings of treatment for colon, pulmonary, 
or cardiovascular dysfunction, and post-service treatment 
records first show colon cancer, lung cancer, and 
hypertension many years after the Veteran's separation from 
service.  Similarly, the evidence of record contains no 
opinion that colon cancer, lung cancer, or hypertension was 
caused by or aggravated by any service-connected disability.  
Therefore, service connection for the Veteran's cause of 
death based on colon cancer, lung cancer, or hypertension is 
also not warranted.

The Board acknowledges the appellant and her representative's 
contentions that the Veteran's service-connected anxiety 
disorder was a contributory cause of his death.  However, the 
record does not show that the appellant or her representative 
has the medical expertise that would render competent their 
statements as to the relationship between the Veteran's 
military service, his service-connected anxiety disorder, and 
his cause of death.  These opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between events incurred during service, service-
connected disabilities, and the etiology of his fatal 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also 38 C.F.R. § 3.159(a) (2008).

The Board also has considered the articles submitted by the 
appellant.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  Here, the medical articles submitted by the 
appellant in April 2009 are general in nature and pertain 
primarily to anxiety and psychological factors in relation to 
hypertension.  The Board finds that these documents lack 
probative weight because they do not specifically address the 
Veteran, to include his medical history documented in the 
claims file.  In a long line of cases, the Court has 
consistently held that medical treatise evidence that is 
generic and inconclusive as to the specific facts in a case 
was insufficient to establish causal link.  See, e.g., 
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); ; Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

As indicated above, in this case the Board finds the opinion 
of the VA physician dispositive of the medical nexus 
question.  As the physician explained in detail the reasons 
for his conclusions, which were based on consideration of the 
record (for which he provided an accurate recitation of the 
medical evidence in the claims file), the Board finds that 
this opinion constitutes competent and persuasive evidence on 
the matter upon which the claim turns.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  

For the foregoing reasons, the appellant's claim for service 
connection for the Veteran's cause of death must be denied.  
In arriving at this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


